      Case 4:20-cv-00463 Document 1 Filed on 02/11/20 in TXSD Page 1 of 10



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION



 RANDALL GOLDMAN


         Plaintiff,
                                                           Case No. 4:20-cv-00463
         v.

 ALEX AZAR, in his capacity as Secretary of
 the United States Department of Health and                JURY TRIAL DEMANDED
 Human Services,

         Defendant.



                           PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff RANDALL GOLDMAN brings this action against Defendant Alex Azar, in his

official capacity as Secretary of the United States Department of Health and Human Services

(hereinafter, “the Secretary”), to obtain injunctive relief for violation of federal law. Plaintiff

makes the following allegations based on the investigation of counsel, information and belief, and

on personal knowledge.

                                        I.   SUMMARY

       1.       This case presents a simple question: is the Secretary bound by the Supreme Court’s

decisions in U.S. v. Stauffer Chemical Co., 464 U.S. 165 (1984) and Astoria Federal Savings &

Loan v. Solimino, 501 U.S. 104 (1991) such that collateral estoppel can apply against the Secretary

where the Secretary has previously litigated, and lost, an issue against the same party?

       2.       Likewise, having previously determined multiple times that coverage of a medical

device to treat Plaintiff’s extremely lethal form of brain cancer was appropriate, is it arbitrary and
      Case 4:20-cv-00463 Document 1 Filed on 02/11/20 in TXSD Page 2 of 10



capricious for the Secretary to decide otherwise when the facts and/or circumstances have not

changed?

       3.      In the case at issue here, the Secretary asserts that his regulations (rather than the

directives of the Supreme Court) preclude collateral estoppel and that month-to-month differing

decisions (where the facts and/or circumstances have not changed) on Plaintiff’s life-saving care

are not arbitrary and capricious. Plaintiff asserts that those positions are wholly without merit.

       4.      Tragically, the Plaintiff is suffering from a particularly deadly form of brain cancer,

glioblastoma multiforme (GBM)1, and is seeking coverage for life-saving treatment.               In a

particularly cruel twist, on a month-to-month basis, the Secretary is forcing the Plaintiff to

repeatedly prove that he is entitled to the treatment and the Secretary’s decisions differ with no

predictable pattern. Thus, the Secretary is playing a game of chance with the Plaintiff’s life –

maybe this month he will get life-saving treatment – maybe he won’t.

                                     II.    JURISDICTION

       5.      This Court has jurisdiction over this action pursuant to 42 U.S.C. §§ 405(g) and

1395ff. Plaintiff is filing suit after final decisions of the Medicare Appeals Council (acting on

behalf of the Secretary) denying coverage of his Medicare claims (and, therefore, has exhausted

his administrative remedies), the amount-in-controversy is more than $1,630 (42 U.S.C. §§

1395ff(b)(1)(E)(i) and 1395ff(b)(1)(E)(iii)), and this suit was filed within 60 days of the

Secretary’s final decisions, as a result of escalation. See 42 C.F.R. § 405.1016(f).

       6.      Venue is proper in this district pursuant to 42 U.S.C. § 405(g) because this action

is being brought in district in which the Plaintiff resides.




1
 Former Senators Edward Kennedy and John McCain also suffered, and died from, this kind of
cancer.

                                                   2
      Case 4:20-cv-00463 Document 1 Filed on 02/11/20 in TXSD Page 3 of 10



                                         III.    PARTIES

       7.        Plaintiff Randall Goldman is an individual and a resident of the State of Texas. Mr.

Goldman is eligible for Medicare on the basis of age (or disability) as previously determined by

the Secretary.

       8.        Defendant Alex Azar is sued in his official capacity as the Secretary of Health and

Human Services.

                                IV.     LEGAL BACKGROUND

       9.        Of course, the doctrine of mutual collateral estoppel applies to the government and

may bar the government from re-litigating facts/issues the government previously litigated and

lost. See U.S. v. Stauffer Chemical Co., 464 U.S. 165 (1984).

       10.       Moreover, collateral estoppel may be based not only on litigation in federal or state

courts but also on proceedings before an agency, when the agency is acting in a judicial capacity.

In Astoria Federal Savings & Loan Assoc. v. Solimino, 501 U.S. 104, 107-8 (1991), the Supreme

Court held that:

                 We have long favored application of the common-law doctrines of collateral
                 estoppel (as to issues) and res judicata (as to claims) to those determinations
                 of administrative bodies that have attained finality. When an administrative
                 agency is acting in a judicial capacity and resolves dispute issues of fact
                 properly before it which the parties have had an adequate opportunity to
                 litigate, the courts have not hesitated to apply res judicata to enforce repose.
                 Such repose is justified on the sound and obvious principle of judicial policy
                 that a losing litigant deserves no rematch after a defeat fairly suffered, in
                 adversarial proceedings, on an issue identical in substance to the one he
                 subsequently seeks to raise. To hold otherwise would, as a general matter,
                 impose unjustifiably upon those who have already shouldered their burdens,
                 and drain the resources of an adjudicatory system with disputes resisting
                 resolution. The principle holds true when a court has resolved an issue, and
                 should do so equally when the issue has been decided by an administrative
                 agency, be it state or federal, which acts in a judicial capacity.




                                                    3
      Case 4:20-cv-00463 Document 1 Filed on 02/11/20 in TXSD Page 4 of 10



          11.   The application of collateral estoppel to agency determinations (even against

agencies) has been affirmed in numerous cases. See, e.g., Brewster v. Barnhart, 145 Fed.App’x.

542 (6th Cir. 2005) (SSA ALJ bound by prior work determination).

          12.   Beyond the application of collateral estoppel and the arbitrary and capricious

standard, Plaintiff also asserts that the simple denial of coverage is not supported by substantial

evidence, is arbitrary and capricious, and is contrary to law, etc.

                              V.    FACTUAL BACKGROUND

          Tumor Treatment Field Therapy (TTFT)

          13.   Glioblastoma multiforme (GBM) is an unusually deadly type of brain cancer.

Without treatment, survival is typically three months. Even with traditional forms of treatment,

the survival rate at two years after treatment is ~31%, while at five years, only ~5% of patients are

living.

          14.   More recently, treating GBM using alternating electric fields has been developed.

This is known as tumor treatment field therapy (TTFT). Alternating electric fields interfere with

tumor cell replication and have been shown to dramatically increase the period during which the

GBM does not progress, as well as overall survival rates. Indeed, TTFT has proven so effective




                                                  4
      Case 4:20-cv-00463 Document 1 Filed on 02/11/20 in TXSD Page 5 of 10



that, in late 2014, a randomized clinical trial of TTFT was suspended because it would have been

unethical to withhold TTFT treatment from the control group.2

       15.     In ground-breaking papers published in the Journal of the American Medical

Association (JAMA)3 in 2015 and 2017, TTFT was shown to increase the two-year survival rate

by more than 38% and to nearly triple the five-year survival rate.4

       16.     As reported, TTFT was the first significant advance in treating GBM in more than

a decade. TTFT has become the standard of care for treating GBM and essentially all private

insurers cover TTFT. TTFT saves and/or extends GBM patients’ lives, in some instances, by

years. Between January 2016 and December 2018, at least 93 scientific papers were published

demonstrating the effectiveness of TTFT. It is given a level one recommendation in the National

Comprehensive Cancer Network (NCCN) guidelines, i.e., there is consensus, among the experts,

based on a high level of evidence, that TTFT is a recommended intervention.


2
  In much scientific research, study participants are randomly assigned to “control” and “test”
groups. The “control” group does not receive the treatment being tested. In contrast, the “test”
group does. Proceeding in this way facilitates the determination of which effects, if any, are the
result of the tested treatment as opposed to normal variation among the study participants.
During the course of a study, interim results are frequently measured to determine whether the
study is proceeding as planned and whether any changes are needed. When the interim results
indicate that the tested treatment has a significant effect on health or safety, either negative or
positive, ethical guidelines dictate that the study should be halted. Thus, if the interim results
indicate that the tested treatment was significantly more likely to result in death than the control
group, the study would be halted and the treatment no longer given to the “test” group.
Likewise, if the interim result indicated that the tested treatment was literally life-saving, the
study would be halted and the treatment would be made available to the “control” group. In
those circumstances, withholding the treatment from the “control” group would be unethical.
3
 The Journal of the American Medical Association (JAMA) is widely regarded as one of the
most prestigious medical journal in the United States and the world.
4
 See Stupp, et al., “MAINTENANCE THERAPY WITH TUMOR-TREATING FIELDS PLUS
TEMOZOLOMIDE VS. TEMOZOLOMIDE ALONE FOR GLIOBLASTOMA: A RANDOMIZED CLINICAL
TRIAL”, JAMA, Vol. 314, No. 23, pgs. 2535-43 (December 15, 2015); Stupp, et al., “EFFECT OF
TUMOR TREATING FIELDS PLUS MAINTENANCE TEMOZOLOMIDE VS. MAINTENANCE
TEMOZOLOMIDE ALONE ON SURVIVAL IN PATIENTS WITH GLIOBLASTOMA”, JAMA, Vol. 318, No.
23, pgs. 2306-2316 (December 19, 2017).

                                                  5
      Case 4:20-cv-00463 Document 1 Filed on 02/11/20 in TXSD Page 6 of 10



        17.     The sole supplier of the equipment that delivers TTFT is Novocure, Inc. which

manufactures the Optune system. The Optune system is rented on a monthly basis. Thus, after a

patient is prescribed the Optune system, they will have monthly claims for Medicare coverage.

Sadly, there is no known cure for GBM and patients prescribed TTFT treatment will have to

continue that treatment for the rest of their hopefully extended lives.

        The Medicare Appeals Process

        18.     Claims submitted by beneficiaries enrolled in Original Medicare are subject to a

five (5) level appeal process, that can (and typically does) take more than a year. At the first stage,

a beneficiary submits a claim. If the claim is denied, the beneficiary can request “redetermination.”

If the claim is still denied, the beneficiary can request “reconsideration.” If the claim is still denied,

the beneficiary can appeal to an Administrative Law Judge (ALJ). If the ALJ denies the claim,

the beneficiary can appeal to the Medicare Appeals Council (MAC). Finally, if the claim is still

denied, the beneficiary can file suit in district court.

        19.     While the statues and regulations require both ALJs and the MAC to issue decisions

within 90 days, those deadlines are routinely missed. Thus, beneficiaries seeking coverage are

often thrown into a multi-year effort to obtain final decisions in their cases before they can seek

relief in a federal court.

        Facts Specific to Mr. Goldman

        20.     Mr. Goldman has been diagnosed with a GBM and, after other treatment, has been

prescribed TTFT.

        21.     Mr. Goldman has previously received two favorable decisions from ALJs

determining that TTFT was medically reasonable and necessary for him and a covered benefit.




                                                    6
      Case 4:20-cv-00463 Document 1 Filed on 02/11/20 in TXSD Page 7 of 10



See ALJ Appeal Nos. 1-8669546035 and 1-8451679704. The Secretary did not appeal any of

those decisions and they have become final.

       22.     Nevertheless, on July 23 and August 2 and 20, 2019, ALJ Patterson issued decisions

in ALJ Appeal Nos. 1-8454636221, 1-8510955262, and 1-8665714599 holding that TTFT was not

medically reasonable and necessary for Mr. Goldman and denying coverage.

       23.     Mr. Goldman timely appealed ALJ Patterson’s decisions on August 20 and 29 and

September 20, 2019. When no decision was received within 90 days, pursuant to 42 C.F.R. §

405.1016(f), Mr. Goldman filed notices of escalation on December 31, 2019.

       24.     On January 22, 2020, the MAC responded that they could not process Mr.

Goldman’s appeal and that judicial review within 60 days was authorized.

       25.     Accordingly, Mr. Goldman is entitled to judicial review.

                                     CAUSES OF ACTION

                                           COUNT I
                                 Violation of 42 U.S.C. §405(g)
                                        (contrary to law)

       26.     Plaintiff hereby incorporates paragraphs 1-78 herein.

       27.     Based on the foregoing, Plaintiff asks the Court to reverse the Secretary’s Decisions

as contrary to law, as arbitrary and capricious, an abuse of discretion, and unsupported by the

evidence, and issue an order finding that Plaintiff’s claims are covered and direct the Secretary to

make appropriate payment for the claims that are the subject of this case.

                                          COUNT II
                                Violation of 5 U.S.C. § 706(1)
                         (unlawfully withheld or unreasonably delayed)

       28.     Based on the foregoing, Plaintiff asks the Court to reverse the Secretary’s Decisions

as unlawfully withheld or unreasonably delayed and unsupported by the evidence, and issue an




                                                 7
      Case 4:20-cv-00463 Document 1 Filed on 02/11/20 in TXSD Page 8 of 10



order finding that Plaintiff’s claims are covered and direct the Secretary to make appropriate

payment for the claims that are the subject of this case.

                                             COUNT III
                                   Violation of 5 U.S.C § 706(2)(A)
              (arbitrary and capricious, abuse of discretion, not in accordance with law)

        29.      Paragraphs 1-81 are incorporated by reference as if fully set forth herein.

        30.      Based on the foregoing, Plaintiff asks the Court to reverse the Secretary’s Decisions

as arbitrary and capricious, an abuse of discretion, and otherwise not in accordance with the law,

and issue an order finding that Plaintiff’s claims are covered and direct the Secretary to make

appropriate payment for the claims that are the subject of this case.

                                              COUNT IV
                                   Violation of 5 U.S.C § 706(2)(C)
                           (in excess of statutory jurisdiction, authority, or
                                 limitations or short of statutory right)

        31.      Paragraphs 1-83 are incorporated by reference as if fully set forth herein.

        32.      Based on the foregoing, Plaintiff asks the Court to reverse the Secretary’s Decisions

as in excess of the Secretary’s authority and limitations and short of Plaintiff’s statutory rights and

issue an order finding that Plaintiff’s claims are covered and direct the Secretary to make

appropriate payment for the claims that are the subject of this case.

                                            COUNT V
                                 Violation of 5 U.S.C § 706(2)(D)
                         (without observance of procedure required by law)

        33.      Paragraphs 1-85 are incorporated by reference as if fully set forth herein.

        34.      Based on the foregoing, Plaintiff asks the Court to reverse the Secretary’s Decisions

as done without observance of the procedure required by law and issue an order finding that

Plaintiff’s claims are covered and direct the Secretary to make appropriate payment for the claims

that are the subject of this case.



                                                   8
      Case 4:20-cv-00463 Document 1 Filed on 02/11/20 in TXSD Page 9 of 10



                                           COUNT VI
                                 Violation of 5 U.S.C § 706(2)(E)
                              (not supported by substantial evidence)

        35.     Paragraphs 1-87 are incorporated by reference as if fully set forth herein.

        36.     Based on the foregoing, Plaintiff asks the Court to reverse the Secretary’s Decisions

as not supported by substantial evidence and issue an order finding that Plaintiff’s claims are

covered and direct the Secretary to make appropriate payment for the claims that are the subject

of this case.

                                  VI.   PRAYER FOR RELIEF

        WHEREFORE, Plaintiff asks that this Court:

        A.      Enter an order:

                (1)    finding that the Secretary is collaterally estopped from relitigating whether

TTFT treatment for Plaintiff’s is a covered benefit;

                (2)    finding that, in light of the prior decisions granting coverage, the denials at

issue in this case are arbitrary and capricious;

                (3)    finding that TTFT is medically reasonable and necessary for Plaintiff and a

covered Medicare benefit;

                (4)    directing the Secretary to cover the claims at issue in this case;

        B.      Award attorneys’ fees and costs to Plaintiff as permitted by law; and

        C.      Provide such further and other relief this Court deems appropriate.

Dated: February 11, 2020




                                                   9
    Case 4:20-cv-00463 Document 1 Filed on 02/11/20 in TXSD Page 10 of 10



                                   Respectfully submitted,

                                   REED SMITH LLP
                                   /s/ Austin Yancy
                                   Austin Yancy
                                   Attorney-in-charge
                                   Texas State Bar No. 24110558
                                   SD TX Federal ID No. 3362954
                                   Email: ayancy@reedsmith.com
                                   811 Main Street, Suite 1700
                                   Houston, TX 77002
                                   Telephone: (713) 469-3800
                                   Facsimile: (713) 469-3899

OF COUNSEL:

PARRISH LAW OFFICES
James C. Pistorino
(Admission forthcoming)
james@dparrishlaw.com
788 Washington Road
Pittsburgh, PA 15228
Telephone: (412) 561-6250
Facsimile: (412) 561-6253


                                   ATTORNEYS FOR PLAINTIFF




                                     10
